Title: To George Washington from Captain Donald Campbell, 6 April 1779
From: Campbell, Donald
To: Washington, George


Princeton [N.J.] 6th Aprile 1779.
This day I had the honour of recieving your Excellencys much esteemed favour of the 28th Ultmo and in compliance with your Excellencys request, send inclosed the amount of the Articles seized by Mr Conway.
Nothing but a Real Desire of putting it in your power, to shew that such Practices incurred your Excellencys displeasure, would have induced me to make a Report of it; at the same time, am exceedingly sorry that so trivial a Circumstance, should have occasioned your Excellency so much Trouble. I have the Honour to be with the greatest respect Your Excellencys most obt & very hle Servant
D. Campbell Captn 74th Rt & Prisoner of War
